          Case 1:14-cv-02535-ELH Document 84 Filed 07/01/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES ex rel. DEBORAH                     )
SHELDON,                                          )
                                                  )
       Plaintiff-Relator,                         )
                                                  )
       vs.                                        )     Case No. 1:14-cv-02535-ELH
                                                  )
FOREST LABORATORIES, LLC, et al.,                 )
                                                  )
       Defendants.                                )

              DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant Allergan Sales, LLC (“Allergan”)1 submits this Notice of Supplemental

Authority to bring to the Court’s attention a recent opinion of the United States Court of Appeals

for the Fourth Circuit that addresses an issue relevant to Allergan’s pending motion to dismiss

(Dkt. 72). A true and correct copy of the Fourth Circuit’s June 15, 2020 opinion in United States

ex rel. Complin v. North Carolina Baptist Hospital, No. 19-1243, 2020 WL 3167634 (per curiam),

is attached as Exhibit A. The Fourth Circuit’s opinion affirms a decision cited by Allergan in its

motion to dismiss briefing. See Dkt. 72-1 at 19, 20, 21, 22; Dkt. 82 at 14.

       In Complin, the Fourth Circuit affirmed dismissal of a False Claims Act (“FCA”) qui tam

complaint under Rule 12(b)(6) on the ground that the relator failed to adequately plead scienter.

The Court reasoned that “establishing even the loosest standard of knowledge [under the FCA],

i.e., acting in reckless disregard of the truth or falsity of the information, is difficult when falsity

turns on a disputed interpretative question.” 2020 WL 3167634, at *4 (quoting United States ex

rel. Purcell v. MWI Corp., 807 F.3d 281, 288 (D.C. 2015)). Although the Purcell decision on



1
        Pursuant to the Court’s March 3, 2020 Order (Dkt. 75), Allergan Sales, LLC was
substituted as the named defendant for Forest Pharmaceuticals, Inc. and Forest Laboratories, LLC.
                                                   1
          Case 1:14-cv-02535-ELH Document 84 Filed 07/01/20 Page 2 of 4



which the Court relied involved a summary judgment motion, the Court found its reasoning equally

applicable at the motion to dismiss stage. Id.; see also id. at *3 n.5 (emphasizing scienter may be

resolved on motion to dismiss). Therefore, because the relator in Complin did not plead facts

showing that the defendant was “warned away” from its interpretation, the “regulatory

ambiguity”—in a “complex and highly technical” area of the law—precluded the relator from

plausibly pleading a FCA claim. Id. at *4 & n.6. The Court further held that the supposed warnings

alleged by the relator were insufficient because they reflected the type of “non-authoritative

guidance” that “generally ‘is not enough to warn a regulated defendant away from an otherwise

reasonable interpretation’ of a regulation for purposes of establishing FCA scienter.” Id. at *4 n.6

(quoting Purcell, 807 F.3d at 290).

       Because the Complin opinion is relevant to Allergan’s pending motion to dismiss, Allergan

submits it for the Court’s consideration.

                                                     Respectfully submitted,

                                                      /s/ Sean Hennessy
 Lauren A. Champaign (No. 18629)                      Sean Hennessy (No. 18783)
 FOLEY & LARDNER LLP                                  Christian D. Sheehan (pro hac vice)
 Washington Harbour                                   ARNOLD & PORTER
 3000 K Street, N.W., Suite 600                          KAYE SCHOLER LLP
 Washington, DC 20007                                 601 Massachusetts Avenue NW
 (202) 672-5300                                       Washington, DC 20001
 (202) 672-5399 (facsimile)                           (202) 942-6000
 lchampaign@foley.com                                 (202) 942-5999 (facsimile)
                                                      sean.hennessy@arnoldporter.com
                                                      christian.sheehan@arnoldporter.com

                                                      [Additional Counsel Listed on Next Page]




                                                 2
         Case 1:14-cv-02535-ELH Document 84 Filed 07/01/20 Page 3 of 4




 James W. Matthews (pro hac vice)          Michael A. Rogoff (pro hac vice)
 Katy E. Koski (pro hac vice)              Paula R. Ramer (pro hac vice)
 FOLEY & LARDNER LLP                       ARNOLD & PORTER
 111 Huntington Avenue                       KAYE SCHOLER LLP
 Boston, MA 02199                          250 West 55th Street
 (617) 502-3242                            New York, NY 10019
 (617) 342-4001 (facsimile)                (212) 836-8000
 jmatthews@foley.com                       (212) 836-8689 (facsimile)
 kkoski@foley.com                          michael.rogoff@arnoldporter.com
                                           paula.ramer@arnoldporter.com

                                          Attorneys for Defendant Allergan Sales, LLC




July 1, 2020




                                      3
         Case 1:14-cv-02535-ELH Document 84 Filed 07/01/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of July, 2020, I caused the foregoing to be served by

email through the Court’s Electronic Case Filing system upon all attorneys of record.


                                            /s/ Sean Hennessy
                                            Sean Hennessy
